Broyles, O. J.
The defendant was charged with possessing whisky in Fulton county, Georgia, on April 13, 1934, and a judgment of guilty was rendered by the judge of the Criminal Court of Atlanta, presiding without the intervention of a jury. The sole witness for the State testified: that he was a deputy sheriff of Fulton county, Georgia, and on the 13th day of April, 1934, he saw the defendant driving an automobile on Crew street in Fulton county, Georgia; that witness stopped and searched the automobile and found therein thirteen gallons of corn whisky in cans; that he poured out the contents of the cans and that they smelled like whisky; that he made no other test to determine that the cans contained whisky, but that the defendant at the time said that it was his (defendant’s) whisky. The defendant introduced no evidence and made no statement to the jury. Held, that the evidence *279demanded the judgment rendered. The judge of the superior court properly overruled the certiorari.
Decided May 21, 1935.
B. B. Lambert, for plaintiff in error.
John 8. McClelland, solicitor, John A. Boylcin, solicitor-general, J. W. LeCraw, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.